—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered February 27, 1998, convicting him of murder in the second degree, robbery in the first degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his guilt of murder in the second degree and robbery in the first degree was not proven beyond a reasonable doubt is not preserved for appellate review since he failed to raise these specific arguments at any time prior to *463this appeal (see, People v Gray, 86 NY2d 10; People v Bynum, 70 NY2d 858; People v Wright, 236 AD2d 567, 568). In any event, viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620) a rational trier of fact could have found beyond a reasonable doubt that the defendant’s actions constituted reckless conduct which was imminently dangerous and presented a grave risk of death to another, and that the conduct was so wanton as to amount to depraved indifference to human life (see, People v Roe, 74 NY2d 20, 24; People v Thompson, 215 AD2d 514; People v Brisbane, 203 AD2d 89). The People disproved the defense of justification beyond a reasonable doubt, as there was legally sufficient evidence to support the conclusion that the defendant was the initial aggressor and the victim was unarmed (see, Penal Law § 35.15 [1] [b]; People v Henry, 244 AD2d 424, 425; People v Soriano, 188 AD2d 420).
With regard to the conviction of robbery in the first degree, there was sufficient evidence from which the jury could infer larcenous intent. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; People v Bracey, 41 NY2d 296; People v Thompson, supra).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Ritter, Santucci and S. Miller, JJ., concur.